Septem ber 12, 1977

77-49

MEMORANDUM OPINION FOR THE
UNITED STATES ATTORNEY FOR THE
DISTRICT OF COLUMBIA
Proposed District of Columbia Uniform Controlled
Substances Act

This is in response to your request for our opinion whether, under
District of Columbia (D.C.) Code § l-147(a)(3), the District of Colum­
bia Council has the authority to enact § 503 of the subject bill. D.C. bill
2-53 provides for forfeiture of narcotics and other property to the
District. It is suggested that § 503 would conflict with the right of the
United States under 21 U.S.C. § 881 to property forfeited on controlledsubstances grounds. After careful consideration of the question, we
believe that D.C. Code § l-147(a)(3) denies to the Council that
authority.
Section 602(a)(3) of the District of Columbia Self-Government and
Reorganization Act, 87 Stat. 754, D.C. Code § l-147(a)(3), restricts the
legislative authority of the District of Columbia Council as follows:
(a) The Council shall have not authority to pass any act contrary
to the provisions of this Act except as specifically provided in this
Act, or to—
*

*

*

*

*

*

*

(3) enact any act, or enact any act to amend or repeal any A ct of
Congress, which concerns the functions or property of the United
States or which is not restricted in its application exclusively in or
to the District.
Under the Comprehensive Drug Abuse Prevention and Control Act
of 1970, 21 U.S.C. § 881(a), all controlled substances manufactured,
dispensed, distributed, or acquired in violation of the Act, all raw
materials and equipment used in manufacturing these substances, all
containers for the substances, certain conveyances used to transport
controlled substances, raw materials, or equipment, and all books and
records used in violation of the Act are subject to forfeiture to the
199

A ttorney General. The procedure followed is the same as for the
customs laws: notice, suit for condemnation by the United States on
showing of probable cause, and judicial hearing with the burden of
proof on the claimant. 21 U.S.C. § 881(d); see 19 U.S.C. §§ 1595-1615.
The A ttorney General may retain such forfeited property for official
use, transfer it to the General Services Administration, or forward it to
the D rug Enforcement Administration for medical or scientific use. 21
U.S.C. § 881(e).
Under a District of Columbia law enacted in 1956, all unlawfully
possessed narcotics and dangerous drugs seized by the District are
forfeited to the Secretary o f the Treasury pursuant to § 4733 of the
Internal Revenue Code of 1954. D.C. Code §§ 33-417, 33-711; see 26
U.S.C. §4733 (1964 ed.). The forfeiture now runs to the Attorney
General. Reorganization Plan No. 1 of 1968, § 1, 82 Stat. 1367, 21
U.S.C. § 881. The District o f Columbia Code does not currently pro­
vide for forfeiture o f raw materials, equipment containers, conveyances,
and books and records connected with the violation of the controlled
substances laws. Thus, under the law in force in the District when the
Self-Government and Reorganization A ct took effect in 1973, all of the
items enumerated in 21 U.S.C. § 881(a) became property of the United
States even though seized by District officers.
Section 503(a) of the bill would subject to forfeiture to the District
exactly the same types of property covered by 21 U.S.C. § 881(a), if
used in violation of the District of Columbia Controlled Substances
Act. M oreover, the bill’s penal provisions cover the same conduct as
the Federal ■statute. As a result, the bill would give the District a
competing claim to property in which the United States now possesses
the sole right o f forfeiture.
Therefore, it is our opinion that § 503 “concerns the functions or
property of the United States,” a matter subject to the prohibition in
D.C. Code § 1 -147(a)(3).
L eon U lm an

Deputy Assistant Attorney General
Office o f Legal Counsel

200